Durham, C.J.
(dissenting) — The majority holds that, under article I, section 7 of our state constitution, a person’s consent to search his or her home is invalid unless the police expressly inform that person of the right to refuse consent. Because there is no basis for such a rule under our case law, I respectfully dissent.
Ms. Ferrier challenges the validity of her consent under both article I, section 7 of the Washington State Constitution and the fourth amendment to the United States Constitution. The majority observes that this court will resort to independent state constitutional grounds rather than deferring to comparable federal constitutional provisions only when warranted in light of the Gunwall11 factors. Majority at 110. Given our extensive prior evaluation of article *120I, section 7 in light of the Gunwall factors, the majority-focuses the inquiry on the degree of privacy protection our preexisting state law “has historically afforded to individuals in similar situations.” Majority at 111. Yet, in justifying a separate state constitutional analysis, the majority fails to cite a single article I, section 7 case involving consent to search a home. Instead, the majority demonstrates only that this court has historically afforded broader state privacy rights against infrared surveillance and against searches of curbside trash, phone records, and dormitory rooms.12 Were we without any cases more closely on point, these cases might be sufficiently “similar situations” because of the common element of the home. However, we have already determined that federal precedent controls in evaluating consent cases under article I, section 7.
For example, we have expressly adopted federal precedent as determinative in article I, section 7 cases regarding the common authority to consent to search of a home. See State v. Mathe, 102 Wn.2d 537, 543, 688 P.2d 859 (1984) (adopting United States v. Matlock, 415 U.S. 164, 94 S. Ct. 988, 39 L. Ed. 2d 242 (1974) “as the proper guide to determine test questions of consent issues under Const, art. I, § 7”); State v. Leach, 113 Wn.2d 735, 739, 782 P.2d 1035 (1989) (“This court has expressly adopted the Mat-lock standard for determining issues of consent under Const, art. 1, § 7.”)). And, in a case very closely on point, we utilized an exclusively Fourth Amendment analysis to resolve an article I, section 7 challenge to the voluntariness of a person’s consent to search his home. McNear v. Rhay, 65 Wn.2d 530, 534, 536-38, 398 P.2d 732 (1965).
Thus, our preexisting case law suggests that Fourth Amendment analysis is appropriate in evaluating the validity of consent to search a home under article I, section 7. Under the Fourth Amendment, the voluntariness of consent to search is a question of fact to be determined by *121considering the totality of circumstances surrounding the consent. State v. Smith, 115 Wn.2d 775, 801 P.2d 975 (1990). Factors to be considered include whether Miranda warnings had been given prior to obtaining consent, Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R.3d 974 (1966), the degree of education and intelligence of the consenting person, and whether the consenting person had been advised of the right not to consent. Smith, 115 Wn.2d at 789; State v. Shoemaker, 85 Wn.2d 207, 212, 533 P.2d 123 (1975). The Court of Appeals has also considered (1) whether the police made any express or implied claims of authority to search or enter; (2) previous illegal actions of the police; (3) the defendant’s degree of cooperation; and (4) police deception as to identity or purpose. State v. McCrorey, 70 Wn. App. 103, 112, 851 P.2d 1234, review denied, 122 Wn.2d 1013 (1993); State v. Flowers, 57 Wn. App. 636, 645, 789 P.2d 333, review denied, 115 Wn.2d 1990 (1990).
In the present case, the police did not give Miranda warnings and did not expressly inform Ms. Ferrier that she could refuse consent; but Ms. Ferrier had completed the 11th grade, the police did not claim authority to search or enter, the court found that Ms. Ferrier had cooperated with the police, and there was no indication of police deception or illegal activity. Indeed, the police made clear from the beginning that they wanted permission to search for illegal drug activity and that the fruits of the search would be used against her in court. Under these circumstances, Ms. Ferrier’s consent was voluntary and the seized evidence was properly admitted at trial.
I would affirm.
Guy, J., concurs with Durham, C.J.

State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808, 76 A.L.R.4th 517 (1986).


Majority at 111-12 (citing State v. Young, 123 Wn.2d 173, 188, 867 P.2d 593 (1994); State v. Boland, 115 Wn.2d 571, 578, 800 P.2d 1112 (1990); Gunwall, 106 Wn.2d at 63; State v. Chrisman, 100 Wn.2d 814, 818, 676 P.2d 419 (1984)).